DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a gate driver comprising first to eighth transistors, wherein one of a source and a drain of the first transistor is electrically connected to a first power supply line, wherein the other of the source and the drain of the first transistor is electrically connected to a first wiring, wherein one of a source and a drain of the second transistor is electrically connected to a second power supply line, wherein the other of the source and the drain of the second transistor is electrically connected to the first wiring, wherein one of a source and a drain of the third transistor is electrically connected to a gate of the first transistor, wherein a gate of the third transistor is electrically connected to a second wiring to which a first clock signal is input, wherein one of a source and a drain of the fourth transistor is electrically connected to the second power supply line, wherein the other of the source and the drain of the fourth transistor is electrically connected to the one of the source and the drain of the third transistor, HB: 4815-2352-6893.12Appl. No. 17/339,137 Preliminary Amendment A wherein a gate of the fourth transistor is electrically connected to a fourth wiring, wherein one of a source and a drain of the fifth transistor is electrically connected to a third wiring to which a second clock signal is input, wherein the other of the source and the drain of the fifth transistor is electrically connected to a gate of the second transistor, wherein the other of the source and the drain of the fifth transistor is electrically connected to the fourth wiring, wherein one of a source and a drain of the sixth transistor is electrically connected to the second power supply line, wherein the other of the source and the drain of the sixth transistor is electrically connected to the gate of the second transistor, wherein a gate of the sixth transistor is electrically connected to the one of the source and the drain of the third transistor, wherein one of a source and a drain of the seventh transistor is electrically connected to a gate of the fifth transistor, wherein a gate of the seventh transistor is electrically connected to the first power supply line, wherein one of a source and a drain of the eighth transistor is electrically connected to a fifth wiring, wherein the other of the source and the drain of the eighth transistor is electrically connected to the other of the source and the drain of the seventh transistor, wherein a gate of the eighth transistor is electrically connected to the second wiring as called for in claims 2, 6, 10, 14, 18 and 22.  Therefore, claims 2-25 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        8/12/2022